Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit 10.25BR

 

 

SEVENTY-SIXTH AMENDMENT

TO THE

AMENDED AND RESTATED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

csg SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC

 

 

This Seventy-sixth Amendment (the “Amendment”) is made by and between CSG
Systems, Inc. (“CSG”) and Charter Communications Holding Company, LLC, a
Delaware limited liability company (“Customer”). CSG and Customer entered into
that certain Amended and Restated CSG Master Subscriber Management System
Agreement dated February 9, 2009 (CSG document No. 2298875), as amended (the
“Agreement”), and now desire to further amend the Agreement in accordance with
the terms and conditions set forth in this Amendment. If the terms and
conditions set forth in this Amendment shall be in conflict with the Agreement,
the terms and conditions of this Amendment shall control. Any terms in initial
capital letters or all capital letters used as a defined term but not defined in
this Amendment shall have the meaning set forth in the Agreement. Upon execution
of this Amendment by the Parties, any subsequent reference to the Agreement
between the Parties shall mean the Agreement as amended by this Amendment.
Except as amended by this Amendment, the terms and conditions set forth in the
Agreement shall continue in full force and effect according to their terms. The
effective date of this Amendment is the date last signed below (the "Effective
Date").  

 

1.   Customer desires to use and CSG agrees to provide Customer with an
additional ************ (**) Web Enabled Advanced Customer Service
Representative® (Web Enabled ACSR®) licenses pursuant to the terms and
conditions of the Agreement.  As a result, for the fees set forth in Schedule F
to the Agreement, the number of Customer’s Web Enabled ACSR® licenses shall
increase such that the total of Customer’s Web Enabled ACSR® licenses is ***
******** ************ (*****).

 

 

IN WITNESS WHEREOF the Parties hereto have caused this Amendment to be executed
by their duly authorized representatives.

 

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

 

By: /s/ Mike Ciszek

 

 

By:  /s/ Joseph T. Ruble

 

Name:  Mike Ciszek

 

Name:  Joseph T. Ruble

 

Title:  VP, Billing & Collections

 

Title:  EVP, CAO & General Counsel

 

Date:  7-31-15

 

Date:  5 August 2015

 